EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric P. Jensen, Reg. # 37,647 on 01/26/2022.


This listing of claims will replace all prior versions of claims:
1.	(Previously Presented) A method comprising:
	generating, by a first cluster member executing on a computing device comprising a processor device, a first timer task that can be executed on any cluster member of a plurality of cluster members including the first cluster member that compose a cluster;
generating, by the first cluster member, a first timer task schedule that identifies at least one future point in time at which the first timer task is to be executed;
selecting, by the first cluster member via a cluster member selection algorithm, a second cluster member of the plurality of cluster members as a cluster member owner for the first timer task that is to schedule the first timer task and to execute the first timer task at the at least one future point in time;
transferring, by the first cluster member, the first timer task and the first timer task schedule to the second cluster member;
scheduling, by the second cluster member, the first timer task for execution by the second cluster member in accordance with the first timer task schedule;
subsequently determining, by the second cluster member, that a change in cluster membership has occurred;
in response to the change in cluster membership, determining, by the second cluster member via the cluster member selection algorithm, that the second cluster member is no longer the cluster member owner for the first timer task and that another cluster member is now the cluster member owner for the first timer task; and
cancelling, by the second cluster member, execution by the second cluster member of the first timer task.

2.	(Original) The method of claim 1 wherein selecting the second cluster member comprises randomly selecting the second cluster member of the plurality of cluster members.

3.	(Original) The method of claim 1 wherein selecting the second cluster member comprises:
	obtaining a first timer task identifier (ID) that uniquely identifies the first timer task;
	processing the first timer task ID with a hash function that is configured to perform a hashing operation on a received timer task unique ID and output a value that corresponds to a cluster member of the plurality of cluster members; and
	selecting the second cluster member based on the value received from the hash function, the value corresponding to the second cluster member.

4.	(Original) The method of claim 1 further comprising:
selecting a third cluster member of the plurality of cluster members as a cluster member backup that is not to schedule the first timer task for execution, the third cluster member being a different cluster member than the first cluster member and the second cluster member; and
sending the first timer task and the first timer task schedule to the third cluster member.

5.	(Previously Presented) The method of claim 1 further comprising:
receiving, by the first cluster member from another cluster member of the plurality of cluster members, a second timer task and a second timer task schedule that identifies at least one future point in time at which the second timer task is to be executed;
determining, by the first cluster member that the first cluster member is an owner of the second timer task;
scheduling, by the first cluster member, the second timer task to be executed by the first cluster member in accordance with the second timer task schedule; and
storing, by the first cluster member, a second timer task ID that uniquely identifies the second timer task.

6.	(Previously Presented) The method of claim 5 further comprising:
receiving, by the first cluster member from another cluster member of the plurality of cluster members, a third timer task and a third timer task schedule that identifies at least one future point in time at which the third timer task is to be executed;
determining, by the first cluster member that the first cluster member is a cluster member backup for the third timer task; and
in response to determining that the first cluster member is the cluster member backup for the third timer task, not scheduling, by the first cluster member, the third timer task to be executed by the first cluster member in accordance with the third timer task schedule.

7.	(Previously Presented) The method of claim 1 further comprising:
	determining, by the first cluster member, that a change in cluster membership has occurred;
	in response to determining that the change in cluster membership has occurred, accessing, by the first cluster member, a second timer task ID that uniquely identifies a second timer task for which the first cluster member was a cluster member owner prior to the change in cluster membership;
	reevaluating, by the first cluster member, ownership of the second timer task; 
	determining, by the first cluster member, that a different cluster member is now the cluster member owner for the second timer task;
	unscheduling, by the first cluster member, the second timer task so that the second timer task will not be executed by the first cluster member; and
sending, by the first cluster member, the second timer task and a second timer task schedule associated with the second timer task to the different cluster member.

8.	(Previously Presented) The method of claim 7 wherein reevaluating the ownership of the second timer task comprises determining, via the cluster member selection algorithm, that the different cluster member is now the cluster member owner for the second timer task.

9.	(Original) The method of claim 7 wherein determining, by the first cluster member, that the change in cluster membership has occurred comprises determining that a new cluster member has joined the cluster.

10.	(Original) The method of claim 7 wherein determining, by the first cluster member, that the change in cluster membership has occurred comprises determining that a cluster member of the plurality of cluster members has left the cluster.

11.	(Previously Presented) The method of claim 1 further comprising:
	determining, by the first cluster member, that a change in cluster membership has occurred; 
	in response to determining that the change in cluster membership has occurred, accessing, by the first cluster member, a second timer task ID that uniquely identifies a second timer task for which the first cluster member was a cluster member owner prior to the change in cluster membership;
	reevaluating, by the first cluster member, ownership of the second timer task; 
	determining, by the first cluster member, that a different cluster member is now the cluster member owner for the second timer task;
	unscheduling, by the first cluster member, the second timer task so that the second timer task will not be executed by the first cluster member;
	determining, by the first cluster member, that the different cluster member, prior to the change in cluster membership, was a cluster member backup for the second timer task; and
in response to determining that the different cluster member was the cluster member backup for the second timer task, not sending the second timer task to the different cluster member.

12.	(Previously Presented) The method of claim 1 further comprising:
	determining, by the first cluster member, that a change in cluster membership has occurred; 
	in response to determining that the change in cluster membership has occurred, accessing, by the first cluster member, a second timer task ID that uniquely identifies a second timer task for which the first cluster member was a cluster member backup prior to the change in cluster membership;
	reevaluating, by the first cluster member, ownership of the second timer task; 
	determining, by the first cluster member, that the first cluster member is now the cluster member owner for the second timer task; and
scheduling, by the first cluster member, the second timer task to be executed by the first cluster member in accordance with a second timer task schedule that identifies at least one future point in time at which the second timer task is to be executed.

13.	(Original) The method of claim 1, further comprising:
	joining, by a new cluster member, the plurality of cluster members that compose the cluster;
in response to joining the plurality of cluster members that compose the cluster, receiving, from another cluster member of the cluster, a second timer task and a second timer task schedule that identifies at least one future point in time at which the second timer task is to be executed, the new cluster member being a cluster member owner for the second timer task; and
scheduling, by the new cluster member, the second timer task to be executed by the new cluster member in accordance with the second timer task schedule.

14.	(Original) The method of claim 1 wherein the first timer task comprises a Java bean and the first cluster member comprises an enterprise Java bean container.

15.	(Currently Amended) A computing device comprising:
	a memory; and
	a processor device coupled to the memory, the processor device to:
	generate, by a first cluster member executing on the computing device, a first timer task that can be executed on any cluster member of a plurality of cluster members that compose a cluster;
generate, by the first cluster member, a first timer task schedule that identifies at least one future point in time at which the first timer task is to be executed;
select, by the first cluster member via a cluster member selection algorithm, a second cluster member of the plurality of cluster members as a cluster member owner for the first timer task that is to schedule the first timer task and to execute the first timer task at the at least one future point in time;
transfer, by the first cluster member, the first timer task and [[a]] the first timer task schedule 


schedule, by the second cluster member, the first timer task for execution by the second cluster member in accordance with the first timer task schedule;
subsequently determine, by the second cluster member, that a change in cluster membership has occurred;
in response to the change in cluster membership, determine, by the second cluster member via the cluster member selection algorithm, that the second cluster member is no longer the cluster member owner for the first timer task and that another cluster member is now the cluster member owner for the first timer task; and
cancel, by the second cluster member, execution by the second cluster member of the first timer task.

16.	(Currently Amended) The computing device of claim 15 wherein the processor device is further to select the second cluster member of the plurality of cluster members as [[a]] the cluster member owner for the first timer task that is to schedule the first timer task and to execute the first timer task at the at least one future point in time by:
obtaining a first timer task identifier (ID) that uniquely identifies the first timer task; and
processing the first timer task ID with a hash function that outputs a hash value that is based on the first timer task ID, the hash value corresponding to a particular cluster member of the plurality of cluster members; and
wherein the hash value corresponds to the second cluster member.

17-18.	(Cancelled) 

19.	(Previously Presented) The computing device of claim 16 wherein the processor device is further to:
	determine, by the first cluster member, that the membership of the cluster has changed;
	in response to determining that membership of the cluster has changed, access, by the first cluster member, the first timer task ID;
	determine, by the first cluster member, based on the first timer task ID, that the first cluster member has now, due to the change in the membership of the cluster, become the cluster member owner for the first timer task;
	schedule, by the first cluster member, the first timer task to execute in accordance with the first timer task schedule; and 
	store, by the first cluster member, the first timer task ID in association with information that identifies the first cluster member as being the cluster member owner for the first timer task.

20.	(Currently Amended) A computer program product stored on one or more non-transitory computer-readable storage mediums and including instructions to cause one or more processor devices to:
generate, by a first cluster member, a first timer task that can be executed on any cluster member of a plurality of cluster members that compose a cluster; 
generate, by the first cluster member, a first timer task schedule that identifies at least one future point in time at which the first timer task is to be executed;
select, by the first cluster member via a cluster member selection algorithm, a second cluster member of the plurality of cluster members as a cluster member owner for the first timer task that is to schedule the first timer task and to execute the first timer task at the at least one future point in time;
transfer, by the first cluster member, the first timer task and [[a]] the first timer task schedule 



schedule, by the second cluster member, the first timer task for execution by the second cluster member in accordance with the first timer task schedule;
subsequently determine, by the second cluster member, that a change in cluster membership has occurred;
in response to the change in cluster membership, determine, by the second cluster member via the cluster member selection algorithm, that the second cluster member is no longer the cluster member owner for the first timer task and that another cluster member is now the cluster member owner for the first timer task; and
cancel, by the second cluster member, execution by the second cluster member of the first timer task.
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198